 
 
IA 
111th CONGRESS 
1st Session 
H. J. RES. 16 
IN THE HOUSE OF REPRESENTATIVES 
 
January 8, 2009 
Mr. King of Iowa introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to repeal the sixteenth article of amendment. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: 
   — 
The sixteenth article of amendment to the Constitution of the United States is hereby repealed. . 
 
